UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7698


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALBERT EUGENE HARDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00010-MR-1)


Submitted:   January 31, 2013             Decided:   February 7, 2013


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Eugene Hardy, Jr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert Eugene Hardy, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States    v.    Hardy,   No.   1:07-cr-00010-MR-1       (W.D.N.C.    Aug.   10,

2012).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in   the   materials

before   this    court   and   argument   would   not   aid    the   decisional

process.

                                                                       AFFIRMED




                                      2